Title: From Thomas Jefferson to Thomas Mann Randolph, 30 July 1821
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
July 30. 21.
Your favor of the 27th came to hand yesterday. I have ever considered the organisation of our Executive as the crudest part of our constitution, a mere mongrel kind of Directory. yet I see no hope of amending this or still worse things in it.  I thank you for friend Kersey. I find Briggs’s quakerism very different from the vulgar, and that this, as to it’s follies is much on a par with it’s kindred sects, wiser only in sparing themselves the farce of reasoning.With respect to the boys I never till lately doubted but that I should be able to give them a competence as comfortable farmers, and no station is more honorable or happy than that. but my own debts, by long succession of miserable crops and worse prices, are become not inconsiderable, and if the calamitous engagement for Colo Nicholas should come upon me, we cannot foresee the issue; because at present prices of property & produce we do not know how much must be sacrificed to pay how little. in any event however it is important to give the boys a good education. for if we are able to give them an independant competence, science will make them happier men, and more useful and respected citizens. should we not be able to do for them what we might wish, we shall place it in their power to resort to professions, if that should be their choice. to that choice they have a natural title, and it seems a natural duty on us to qualify them for it. your reflections are very just on the habits of idleness they may contract at home, of the  vices with which they might be  infected by the society they fall into there, and of the true remedy, by opening to them the doors of science, to give them an entrance into the temple of human knolege. this will entice them, by delightful occupations of the mind and at the same time give them habits of application & industry. the school and the University therefore form a refuge from vice, as well as an asylum for morals and application. I think it fortunate that so good a school as Maury’s is placed at this moment so near us. James is attending it, and the other boys, at the end of their 6 months with mr Hatch, would be better with Maury. this is accordingly what I should propose to do with them; and I will gladly, take their education on myself, giving you no other trouble than to express your wishes freely always as to the course you would wish them to pursue.Our visit to Bedford is put off to a day or two after court. Martha will be of the party and proposes it to Cornelia for her health. mrs Trist goes also. ever & affectionately yoursTh: Jefferson